Hafford v. State



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-03-437-CR





SHAWNA M. HAFFORD	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM COUNTY CRIMINAL COURT NO. 10 OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Shawna M. Hafford appeals her conviction for the offense of touching a customer of an adult entertainment establishment while appellant was in a state of nudity, a violation of section 5.01(A) of the Adult Entertainment Chapter of the Arlington City Code.  
Arlington, Tex., City Code
, Adult Entertainment ch. § 5.01(A) (1987).  The jury assessed a fine of $1,000.  We will affirm.

The parties are familiar with the facts of this case and the applicable law is well-settled.

Appellant contends that her fine exceeds the maximum allowed under section 54.001(b) of the Texas Local Government Code.  This section provides that “[a] fine or penalty for the violation of a rule, ordinance, or police regulation may not exceed $500.  However, a fine or penalty for the violation of a rule, ordinance, or police regulation that governs fire safety, zoning, or public health and sanitation, including dumping of refuse, may not exceed $2,000.”  
Tex. Loc. Gov’t Code Ann.
 § 54.001(b) (Vernon 1999).  In construing a municipal ordinance, our primary duty is to carry out the intentions of the municipal legislative body.  
Bolton v. Sparks
, 362 S.W.2d 946, 951 (Tex. 1962);
 SWZ, Inc. v. Bd. of Adjustment
, 985 S.W.2d 268, 270 (Tex. App.—Fort Worth 1999, pet. denied).

Section 1.02 of the Arlington ordinance dealing with adult entertainment states that “[i]t is the purpose of this Chapter to regulate Adult Entertainment Establishments to promote the health, safety, morals and general welfare of the citizens of the City.”  
Arlington, Tex., City Code
, Adult Entertainment ch. § 1.02 (1987);
 see 2300, Inc. v. City of Arlington, 
888 S.W.2d 123, 128 n.5 (Tex. App.—Fort Worth 1994, no writ).  Further, the preamble to the Adult Entertainment Chapter includes strong language that indicates that Arlington’s city council was concerned with the public health threat from the spread of sexually transmitted diseases when they enacted the “no-touch” ordinance.  Finally, the Adult Entertainment Chapter states that a violation of any of its provisions is a misdemeanor with a maximum fine of $2,000.  
Arlington, Tex., City Code
, Adult Entertainment ch. § 6.01 (1987).  This offense involved a violation of an ordinance that governs public health, which has a $2,000 maximum fine under section 54.001(b). 
 We overrule appellant’s point.

The trial court’s judgment is affirmed.





JOHN CAYCE

CHIEF JUSTICE



PANEL A:	CAYCE, C.J.; GARDNER and MCCOY, JJ.



DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED: April 22, 2004

FOOTNOTES
1:See 
Tex. R. App. P. 
47.4.